                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE


Margaret Kris

      v.
                                              Case No. 18-cv-566-LM
Dusseault Family Revocable Trust of 2017 et
al




                                 ORDER


      After due consideration of the objection filed, I herewith

approve the Supplemental Report and Recommendation of Magistrate

Judge Andrea K. Johnstone dated July 12, 2019.


                                      ____________________________
                                      Landya B. McCafferty
                                      Chief Judge

Date: September 6, 2019



cc:   Margaret Kris, pro se
      Brian Shaughnessy, Esq.
